COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
  THE STATE OF TEXAS,                                            No. 08-16-00089-CR
                                                 §
                         Appellant,                                   Appeal from
                                                 §
  v.                                                              243rd District Court
                                                 §
  EDGAR VASQUEZ,                                               of El Paso County, Texas
                                                 §
                         Appellee.                               (TC # 20150D01642)
                                                 §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the trial court and remand the cause for further

proceedings in accordance with the opinion of this Court, and that this decision be certified below

for observation.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2018.



                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rodriguez, and Palafox, JJ.